DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 3, 2022 has been entered.
Claims 1-3 are currently amended.
Claim 20 is cancelled.
Claim 21 is newly submitted.
Claims 1-19 and 21 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on January 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 are withdrawn as drawn to non-elected inventions.
Claims 1-5 and 21 are examined on the merits.

Claim Interpretation
	The recitation of “WT” in the claims is understood to mean a wild type plant that is not genetically altered to comprise a nucleic acid encoding a PsbS protein operably linked to a heterologous promoter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, and claims 3-5 dependent thereon, are indefinite in the recitation of “optimal” with regard to irrigation, optimal growth and salinity conditions, given that “optimal” is a subjective term, and the specification fails to further clarify or define the use of this term.
Claim 2, and claims 3-5 dependent thereon, are indefinite in reciting numerous conditions that recite relative amounts, such as “reduced irrigation”, “high density growth”, “mild salinity”, “additional nutrients” and “humid conditions”, where there is no standard for ascertaining the requisite degree, and the claim is further indefinite in reciting “or combinations of the foregoing”, such that one of skill in the art would not be reasonably apprised of the scope of the invention.  
Applicants’ arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants argue that the skilled artisan would understand what optimal conditions would be for cultivating a plant of interest.
The Examiner maintains that optimal conditions are subjective, and the specification does not provide any further guidance to establish the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of cultivating a genetically altered plant with increased water use efficiency comprising providing a plant with genetic alterations and cultivating the plant under conditions wherein one or more of the genetic alterations increase activity of Photosystem II Subunit S (PsbS) protein as compared to wild type (WT) that doesn’t have the alterations, and wherein the increased activity of the protein increases water use efficiency as compared to the WT grown under the same conditions.  
Yet, the specification only discloses tobacco plants that overexpress the PsbS of SEQ ID No: 17 or 18 to produce plants with increased water use efficiency, yet the claims are broadly drawn to a method of cultivating a plant of any species that has a genetic alteration that results in a plant comprising a nucleic acid encoding a PsbS protein operably linked to a heterologous promoter that has an increase in activity of PsbS and increases water use efficiency.  The claims encompass the cultivation of a large genus of plants of any species and comprising said nucleic acid construct that result in an increase in PsbS activity and an increase in water use efficiency, yet only two species have been provided in the form of tobacco plants transformed with SEQ ID NO: 17 or 18.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants argue that complying with written description does not require disclosure of everything possibly related to the invention, but rather highlighting what is new.  Applicants assert that PsbS is a well-known, conserved protein, such that the Arabidopsis protein functions in tobacco, and the specification discloses 184 exemplary PsbS proteins.  Applicants further argue that all should work given the conserved function and the demonstration of the Arabidopsis protein in tobacco, and the linear relationship between PsbS expression and water use efficiency exemplified in the examples and figures, and suggestions for practicing the same in other crop species.
The Examiner maintains that while the specification does not have to disclose every possible species encompassed by the claims, to meet the written description requirement, a representative number of species must be provided.  In the present case, one example of a PsbS gene from one dicotyledonous plant has been transformed into another dicotyledonous plant, does not meet the requirement for a representative number of species, where the claims encompass any plant species comprising any PsbS gene to result in an increase in water use efficiency and an increase in biomass.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hieber et al (Plant Cell Physiol 45(1): 92-102 in IDS).
The claims are drawn to a method of cultivating a genetically altered plant with increased water use efficiency and increased biomass comprising providing a plant with  and cultivating the plant under conditions wherein one or more of the genetic alterations increase activity of Photosystem II Subunit S (PsbS) protein as compared to wild type (WT) that doesn’t have the alterations, and wherein the increased activity of the protein increases water use efficiency as compared to the WT grown under the same conditions, and wherein there is no increase in VDE protein, and there is not reduced KEA3 as compared to a wild type plant.
Hieber et al teach a method comprising transforming a tobacco plant with a PsbS coding sequence (Page 94, Fig 2), and an increase in water use efficiency and biomass would be inherent in the same plant.
Applicants’ arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants argue that the Examiner did not meet the burden to establish inherency, asserting that the specification discloses that not all plants genetically altered with increased PsbS activity show increased biomass when grown under ideal laboratory conditions, pointing to Figure 8A as showing that only one out of four plants had increased biomass.
The Examiner maintains that the plant taught by Hieber et al has the structural characteristics required by the claims, and therefore, the functional characteristics are inherent in a plant having the same structural characteristics.  If applicants do not believe that the specification supports an increase in biomass in the plants of the claims, then it is unclear why the claims were amended to include this limitation.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., growth under ideal laboratory conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieber et al (Plant Cell Physiol 45(1): 92-102 in IDS).  
The claims are drawn to a method of cultivating a genetically altered plant with increased water use efficiency comprising providing a plant with genetic alterations and cultivating the plant under conditions wherein one or more of the genetic alterations increase activity of Photosystem II Subunit S (PsbS) protein as compared to wild type (WT) that doesn’t have the alterations, and wherein the increased activity of the protein increases water use efficiency as compared to the WT grown under the same conditions, and wherein there is no increase in VDE protein, and there is not reduced KEA3 as compared to a wild type plant.
Hieber et al teach a method comprising transforming a tobacco plant with a PsbS coding sequence, wherein there is not an increase in VDE protein (page 94, Fig. 2), and an increase in water use efficiency would be inherent in the same plant.
Hieber et al do not teach varied growth conditions, such as reduced irrigation, rain fed, high density, mild salinity, fertilized, humid, or wet leaf surfaces.
Given the recognition of those of ordinary skill in the art of the value of transforming a tobacco plant with a PsbS coding sequence to increase water use efficiency in a plant, including wherein there is not an increase in VDE protein, and the particular growth conditions would be a matter of choice, which would not confer patentable distinction on the claimed invention.  And with regard to claim 21, it would have been obvious to transform other plant species to produce other plants with improved water efficiency and increased biomass using known techniques. Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary
Applicants’ arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicants argue that the Examiner has not provided a reason to modify the prior art reference, and asserts that modification of Hieber et al would not result in the claimed method, asserting that there would be no reason to expect increased water use efficiency in that plants when grown under the conditions set forth in claim 2 or that those conditions would result in increased biomass.  Applicants further argue that the claimed invention has a surprisingly superior result of increased water use efficiency and increased biomass even under optimal conditions, as opposed to reduces irrigation conditions.
The Examiner maintains that Hieber et al teach the same method of producing a plant comprising a nucleic acid encoding a PsbS protein operably linked to a heterologous promoter, and and growing a plant under different growth conditions would be optimization.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662